2016 IL App (2d) 140361
                                  Nos. 2-14-0361
                          Opinion filed December 15, 2016
______________________________________________________________________________

                                              IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

In re PARENTAGE OF W.J.B.,             ) Appeal from the Circuit Court
a Minor,                               ) of Du Page County.
                                       )
                                       ) No. 14-F-171
                                       )
                                       ) Honorable
(William B., Petitioner-Appellee, v.   ) Linda E. Davenport,
Rachel H., Respondent-Appellant).      ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE BURKE delivered the judgment of the court, with opinion.
       Justices Schostok and Birkett concurred in the judgment and opinion.

                                            OPINION

¶1     Petitioner, William B., filed a parentage petition in Du Page County to establish a parent-

child relationship with the minor, W.J.B., pursuant to the Illinois Parentage Act of 1984 (750

ILCS 45/1 et seq. (West 2012)). Respondent, Rachel H., filed a motion to dismiss pursuant to

section 2-619.1 of the Code of Civil Procedure (735 ILCS 5/2-619.1 (West 2012)), alleging lack

of both personal and subject-matter jurisdiction. The trial court found that it had jurisdiction

over respondent and entered a preliminary injunction preventing respondent from removing the

minor from the State of Illinois. Respondent filed a petition for leave to appeal, pursuant to

Supreme Court Rule 306(a)(5) (eff. Feb. 26, 2010), which we granted. The sole issue raised on

appeal is whether the trial court erred in finding that it had personal jurisdiction over respondent.

We affirm.
2016 IL App (2d) 140361


¶2                                       I. BACKGROUND

¶3      The parties are the natural parents of the minor, who was born on April 25, 2011. The

parties are not married. Petitioner is a resident of Illinois. On February 28, 2014, petitioner filed

a petition to establish parentage.

¶4      Respondent filed a motion to dismiss the petition on March 25, 2014, for lack of personal

and subject-matter jurisdiction, alleging the following.      Respondent is a resident of North

Carolina, and the minor resided there with her. Respondent underwent emergency surgery due to

massive internal bleeding, and on October 5, 2013, the minor’s paternal grandparents, who reside

in Illinois, took the minor to Illinois to allow respondent time to rest and recover after her

surgery. They agreed to allow the minor to stay with them only on a temporary basis while she

recovered. Respondent made arrangements to pick up the minor from the grandparents in

December 2013; however, she agreed to extend his time there on a temporary basis to allow

petitioner to visit with the minor while he was in Illinois for the Christmas holiday. Petitioner

had been stationed in California due to his employment in the United States military.

Respondent attempted to make arrangements to pick up the minor in February 2014, but the

grandparents would not respond to her communications. Respondent finally picked up the minor

on March 15, 2014.

¶5      On March 28, 2014, petitioner filed an emergency motion for a temporary injunction and

for an order to return the minor to Illinois.

¶6      On April 1, 2014, the trial court held an evidentiary hearing on respondent’s motion to

dismiss and on petitioner’s motion for emergency relief. At the hearing, respondent testified that

she had “significant surgery” at the end of September 2013. She spoke to petitioner on the phone

about it, and he said that he would call his mother. The minor still lived with respondent until



                                                -2-
2016 IL App (2d) 140361


his grandmother and aunt flew out to North Carolina in October 2013 to pick up the minor and

bring him to Illinois while respondent recovered from the surgery. When they discussed the

minor’s care, respondent told them that the minor would go out to visit with them for the time

being but that he would be coming back. “They were helping me so that I had time to recover

from the surgery that I had, because there would be bleeding for a long period of time, and that

was our agreement, is that [the minor] would go to visit and he would come back.” Respondent

further testified that she wanted to pick up the minor after Christmas 2013, so that petitioner

could visit him in Illinois while he was on furlough for the Christmas holiday. However, she did

not pick up the minor after the Christmas holiday, because she was told that the weather was too

bad and “there was too much snow.”

¶7     On cross-examination, respondent testified that the minor resided with his grandparents

from October 5, 2013, through March 15, 2014. During that time, respondent did not visit the

minor at all. The surgery was performed on an outpatient basis at the end of September and she

was given three days off from work following the surgery.

¶8     Respondent stated that she was served with the parentage petition on March 13, 2014,

and drove the following day to Illinois to pick up the minor. Respondent had a valid driver’s

license and an operational vehicle while the minor was in Illinois. Respondent further testified

that, although her fiancé lived with her after her surgery, she chose to have the grandparents care

for the minor.

¶9     Following respondent’s testimony, petitioner requested a directed finding. Petitioner

argued that, based on respondent’s own testimony, this was more than just a visit; there was no

timetable, and the pickup occurred only after she had been served on March 13. Respondent

argued that the minor was here because, “by coming out to pick him up, [the grandparents]



                                               -3-
2016 IL App (2d) 140361


offered to watch him after [respondent’s] surgery. There was certainly nothing that [respondent]

has testified to that was a definitive act on her behalf to bring the child out to Illinois during that

time in question.”

¶ 10    In granting the directed finding, the trial court noted that section 201 of the Illinois

Uniform Interstate Family Support Act (the Act) (750 ILCS 22/201 (West 2012)) provides the

bases for jurisdiction over a nonresident when a parentage action is brought. The court pointed

to section 201(a)(5) of the Act (750 ILCS 22/201(a)(5) (West 2012)), which applies if the child

resides in this state as a result of the acts or directives of the nonresident.

¶ 11    In applying section 201(a)(5), the court noted that respondent testified that, in the

summer of 2013, she drove to Ohio to meet the paternal grandparents part way so that they could

bring the minor to Illinois. “Thereafter, [respondent] entered into an agreement, allegedly, with

the natural father and the paternal grandparents to have the child placed here in Illinois. Under

her testimony, it was for a visit, a five and a half plus month visit. When [respondent] had a

couple days off work for the surgery, she apparently could have come, she had a functioning car,

[and] she did not.” The court further stated: “When [respondent’s] position in her testimony was

that there was no reason for [respondent] to [pick up the minor] when [she] thought [petitioner]

was going to be home after Christmas, that’s from October 5th through December 25th. That

means in January and in February, and then for the first two weeks of March, [respondent] still

did not come. She took no steps to try to retrieve the child, at all, that I heard testimony of today.

So I believe under section [201(a)(5)] that [respondent] did have specific acts or directives that

placed the individual within in personam jurisdiction of Illinois for the purposes of going

forward on the petition.” Accordingly, the court denied the motion to dismiss and granted the

motion for a directed finding.



                                                  -4-
2016 IL App (2d) 140361


¶ 12   Respondent orally moved to reconsider, asking that the court consider Kulko v. Superior

Court of California, 436 U.S. 84 (1978).          The court denied the motion, finding Kulko

“dramatically different” from the case at bar.

¶ 13   The court then addressed the petition for temporary injunctive relief. Respondent did not

participate in that portion of the proceedings, because she did not want to waive her jurisdictional

argument.    Based on petitioner’s pleadings, the trial court entered an order preliminarily

enjoining respondent from removing the minor from Illinois.

¶ 14   Pursuant to Rule 306(a)(5), we granted respondent’s petition for leave to appeal. On

appeal, respondent contends that the trial court improperly denied her motion to dismiss for lack

of personal jurisdiction.

¶ 15                                      II. ANALYSIS

¶ 16   We initially address respondent’s request to strike petitioner’s statement of facts as

containing argument, conclusory comments, and misstatements of fact. The motion is denied,

but we emphasize that we are cognizant of the requirements of Illinois Supreme Court Rule

341(h)(6) (eff. Feb. 6, 2013).       In resolving respondent’s appeal, we have ignored any

argumentative statements, conclusory comments, and misstatements of fact contained in

petitioner’s statement of facts.

¶ 17                                  A. Standard of Review

¶ 18   We now turn to the appropriate standard of review after a trial court conducts an

evidentiary hearing on the matter of personal jurisdiction. Respondent claims that the standard is

“clearly erroneous.” We disagree.

¶ 19   It is well understood that a plaintiff “bears the burden of making a prima facie showing

that the trial court has personal jurisdiction over a nonresident defendant.” McNally v. Morrison,



                                                 -5-
2016 IL App (2d) 140361


408 Ill. App. 3d 248, 254 (2011). “To determine whether the plaintiff has set forth a prima facie

case for jurisdiction, the trial court must consider the uncontroverted pleadings, documents and

affidavits, as well as any facts asserted by the defendant that have not been contradicted by the

plaintiff.” Cardenas Marketing Network, Inc. v. Pabon, 2012 IL App (1st) 111645, ¶ 28. When

the trial court bases its decision solely on such documentary evidence, its dismissal of a case for

lack of personal jurisdiction is reviewed de novo. McNally, 408 Ill. App. 3d at 254.

¶ 20   When material evidentiary conflicts exist, the trial court must conduct an evidentiary

hearing to resolve those disputes. Russell v. SNFA, 408 Ill. App. 3d 827, 831-32 (2011). “[I]f

there are disputes regarding issues of fact that ‘determine whether the court has personal

jurisdiction, the trial court must hear the testimony, evaluate its credibility, and resolve any

material conflicts in the evidence.’ ” TCA International, Inc. v. B&B Custom Auto, Inc., 299 Ill.

App. 3d 522, 531-32 (1998) (quoting Stein v. Rio Parismina Lodge, 296 Ill. App. 3d 520, 523

(1998)). In the past, reviewing courts have applied the manifest-weight-of-the-evidence standard

when the trial court conducts such an evidentiary hearing and hears testimony on jurisdictional

issues. See, e.g., Royal Extrusions Ltd. v. Continental Window & Glass Corp., 349 Ill. App. 3d

642, 645 (2004); TCA International, 299 Ill. App. 3d at 532; Ruprecht Co. v. Sysco Food

Services of Seattle, Inc., 309 Ill. App. 3d 113, 119 (1999); Gaidar v. Tippecanoe Distribution

Service, Inc., 299 Ill. App. 3d 1034, 1039-40 (1998). Under this standard, the trial court’s

determination would be reversed “only when the opposite conclusion is clearly evident or where

the factual findings upon which it is based are unreasonable, arbitrary, or not based on the

evidence.” 1350 Lake Shore Associates v. Randall, 401 Ill. App. 3d 96, 102 (2010).

¶ 21   In addressing this precise issue in Madison Miracle Productions, LLC v MGM

Distribution Co., 2012 IL App (1st) 112334, ¶¶ 33-39, the First District Appellate Court noted



                                               -6-
2016 IL App (2d) 140361


that, in the past, this court had applied the “clearly erroneous” standard to jurisdictional rulings

that follow an evidentiary hearing. See, e.g., Dargis v. Paradise Park, Inc., 354 Ill. App. 3d 171,

177 (2004); People ex rel. Waller v. Harrison, 348 Ill. App. 3d 976, 979-80 (2004). In Harrison,

we observed that, where a trial court conducts a hearing, is presented with disputed evidence,

makes findings of fact, and applies legal principles to those factual findings, the resolution of a

jurisdictional issue presents “a mixed question of law and fact,” to which the “clearly erroneous”

standard of review should apply. Harrison, 348 Ill. App. 3d at 979.

¶ 22   The Madison Miracle court pointed out that no other decision had applied the “clearly

erroneous” standard to a trial court’s ruling, following an evidentiary hearing, on the issue of

personal jurisdiction. Madison Miracle, 2012 IL App (1st) 112334, ¶ 37. It observed that the

“clearly erroneous” standard typically has been applied in the context of administrative

proceedings, under the Administrative Review Law (735 ILCS 5/3-110 (West 2010)), to mixed

questions of fact and law where deference is afforded to the highly specialized and technical

expertise of administrative agencies. Madison Miracle, 2012 IL App (1st) 112334, ¶ 37. Of

particular importance was our supreme court’s statement that it had “limited the application of

that standard to reviewing administrative decisions on mixed questions of fact and law.”

Samour, Inc. v. Board of Election Commissioners, 224 Ill. 2d 530, 542 (2007). 1 In fact, the

supreme court noted that “[i]n all other civil cases, we review legal issues de novo and factual

issues under a manifest weight of the evidence standard.” Id.

¶ 23   The Madison Miracle court also pointed out that questions regarding the appropriate

standard of review where the underlying determination involves both factual and legal issues

       1
           The supreme court, however, has applied this standard in one other context, to

allegations of discrimination in jury selection. People v. Davis, 233 Ill. 2d 244, 261-62 (2009).



                                               -7-
2016 IL App (2d) 140361


have been the subject of a great deal of interest and analysis. Madison Miracle, 2012 IL App

(1st) 112334, ¶ 38 (citing legal treatises). However, the Madison Miracle court concluded that it

was “most appropriate to follow our supreme court’s direction; i.e., in ‘civil cases, we review

legal issues de novo and factual issues under a manifest weight of the evidence standard.’ ” Id.

¶ 39 (quoting Samour, 224 Ill. 2d at 542). We find the analysis in Madison Miracle persuasive

and adopt its reasoning.

¶ 24                          B. Personal Jurisdiction Under the Act

¶ 25   In the present case, the trial court held an evidentiary hearing on the issue of personal

jurisdiction and made factual findings. As such, we will review its relevant factual findings

deferentially under the manifest-weight-of-the-evidence standard. Under the manifest-weight-

of-the-evidence standard, “[a] reviewing court will not substitute its judgment for that of the trial

court regarding the credibility of witnesses, the weight to be given to the evidence, or the

inferences to be drawn.” Best v. Best, 223 Ill. 2d 342, 350-51 (2006). Reviewing courts afford

such deference because the trial court, as the finder of fact, “is in the best position to observe the

conduct and demeanor of the parties and witnesses.”           Id. at 350.    The trial court’s legal

conclusions, including both its conclusions regarding the legal effect of its factual findings and

its ultimate resolution of the issue of personal jurisdiction, are reviewed de novo. See Madison

Miracle, 2012 IL App (1st) 112334, ¶ 39.

¶ 26   In relevant part, the Act provides that, in a proceeding to determine parentage, a tribunal

of this state may exercise personal jurisdiction over a nonresident individual if certain conditions

are met. Section 201(a)(5) subjects a nonresident individual to personal jurisdiction if “the child

resides in this State as a result of the acts or directives of the individual.” 750 ILCS 22/201(a)(5)

(West 2012).



                                                -8-
2016 IL App (2d) 140361


¶ 27   Respondent notes that the Act does not define “resides.” Citing the definition used in the

context of divorce proceedings, respondent maintains that, for a person to reside in a particular

state, there must be a sense of permanency and intent to remain in that state. When analyzing the

domicile of a child, the United States Supreme Court has indicated that the intent of the child’s

parent is critical. Mississippi Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 48 (1989).

Accordingly, respondent surmises that a court should look to where the child’s parent intended

the child to remain permanently. Respondent further concludes that there must be some sort of

“affirmative act,” “pattern,” or “course of conduct” to satisfy the “acts or directives” phrase set

forth in section 201(a)(5) of the Act. Respondent maintains that she did not intend the minor to

reside in Illinois but merely acquiesced to him being there to visit for a period of time. She

argues that she took no initiative to send the minor to reside in Illinois and made no attempt to

transfer custody of the minor, either formally or informally.

¶ 28   The trial court found that respondent was not a credible witness and that the minor lived

with his paternal grandparents as a result of respondent’s acts or directives. The evidence

supports the trial court’s findings. Respondent contacted petitioner and allowed the grandparents

to take care of the minor in Illinois while she recuperated from surgery. The so-called “visit”

lasted over five months, even though the surgery was on an outpatient basis, respondent returned

to work three days later, and she had a vehicle at her disposal at all times. The grandmother and

aunt picked up the minor on October 5, 2013, and respondent did not retrieve the minor until

March 15, 2014, after she had been served with the Illinois petition.

¶ 29   Respondent supports her argument with several cases from other states that have adopted

equivalent versions of the Act.      Petitioner responds that the cases may stand for general

principles of law, but that each case is governed by its facts, here the trial court’s factual



                                               -9-
2016 IL App (2d) 140361


findings. We agree with petitioner. Respondent herself points out that, as suggested by the

Comment to the Uniform Interstate Family Support Act (UIFSA) from which the Illinois

provision was adopted, a determination of jurisdiction over a nonresident person must be

examined in a case-by-case, fact-based manner, taking into account due process considerations.

See Unif. Interstate Family Support Act § 201, Comment (Unif. Law Comm’n 1996).

¶ 30   In Kulko, the Supreme Court held that the mere acquiescence of the father to his

daughter’s desire to live with her mother in California was not enough to confer jurisdiction over

the father in the California courts. Kulko, 436 U.S. at 101. In Chautauqua County Department

of Social Services v. Rita M.S., 943 N.Y.S.2d 332, 335-37 (App. Div. 2012), the parents asked

for an out-of-state relative to care for the children and also executed legal documents effecting

the transfer. The facts in the present case fall somewhere between those in Kulko and Rita M.S.

Although respondent did not execute legal documents effecting the transfer, she did reach out to

petitioner to have petitioner’s mother take care of the minor in Illinois while respondent

recovered from surgery. Respondent also gave no indication when she would retrieve the minor,

and she did not do so until she was served more than five months later. Given these facts, it was

reasonable for the trial court to infer that by respondent’s acts or directives she intended the

minor to reside in Illinois. Findings are against the manifest weight of the evidence if they are

unreasonable, arbitrary, or not based on the evidence or if the opposite conclusion is clearly

evident. Garden View, LLC v. Fletcher, 394 Ill. App. 3d 577, 583 (2009). While the evidence of

acts or directives is not overwhelming, when considered in light of all of the facts, it amounted to

more than mere acquiescence. Accordingly, we cannot say that the trial court’s findings are

unreasonable, arbitrary, or not based on the evidence or that an opposite conclusion is clearly

evident.



                                               - 10 -
2016 IL App (2d) 140361


¶ 31                               C. Constitutional Due Process

¶ 32    Respondent next raises the constitutionality of exercising personal jurisdiction over her.

Respondent relies on Kulko.

¶ 33    Federal due process requires minimum contacts with the forum state so that maintaining

suit there does not offend traditional notions of fair play and substantial justice. Russell v. SNFA,

2013 IL 113909, ¶ 34. Such minimum contacts must be based on some act by which the

defendant purposefully avails himself of the privilege of conducting activities in the state, thus

invoking the benefits and protections of its laws.            Graver v. Pinecrest Volunteer Fire

Department, 2014 IL App (1st) 123006, ¶ 14. The requirement of purposeful availment exists so

that a nonresident defendant will not be forced to litigate in a distant or inconvenient forum

solely as a result of random, fortuitous, or attenuated contacts or the unilateral act of a consumer

or third party. Id. Federal due process analysis considers whether (1) the nonresident defendant

had minimum contacts with the forum state such that there was fair warning that he may be haled

into court there, (2) the action arose from, or is related to, the defendant’s contacts with that

state, and (3) it is reasonable to require the defendant to litigate there. Id. ¶ 15. The factors to

consider in evaluating reasonableness under the third prong include (1) the burden imposed on

the defendant by requiring him to litigate in a forum where he does not reside, (2) the forum

state’s interest in resolving the dispute, (3) the plaintiff’s interest in obtaining relief, and (4) the

interests of other affected forums in the efficient judicial resolution of the dispute and the

advancement of substantive social policies. Russell, 2013 IL 113909, ¶ 87.

¶ 34    The UIFSA was developed after Kulko, and case law notes that the UIFSA allows for

long-arm jurisdiction as broad as is constitutionally permitted. See, e.g., Case v. Case, 103 P.3d

171, 175 (Utah Ct. App. 2004).



                                                 - 11 -
2016 IL App (2d) 140361


¶ 35   We reject respondent’s assertion that she was denied due process by the trial court’s

exercise of jurisdiction over her in light of the decision in Kulko, where the Supreme Court held

that mere acquiescence by a custodial parent to a child’s change of residence to another state will

not confer personal jurisdiction over that parent in the new state. Kulko, 426 U.S. at 101. Where

the minor is in this state pursuant to the acts or directives of the nonresident respondent (and not

by her mere acquiescence), due process is satisfied. See Daknis v. Daknis, 719 N.Y.S.2d 134,

135 (App. Div. 2000) (applying New York’s equivalent of section 201(a)(5) of the Act).

¶ 36   Additionally, where respondent sent the minor to Illinois and, for 5½ months, never

visited him and never made any effort to retrieve him, and where there is no evidence that she

supported him in any way during that time, it was foreseeable that at some point either petitioner

or his mother would seek some form of child support.

¶ 37                                   III. CONCLUSION

¶ 38   For the reasons stated, we affirm the judgment of the circuit court of Du Page County.

¶ 39   Affirmed.




                                               - 12 -